Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This office action is in response to the amendment and remarks submitted 10/30/2020.
Claims 1 and 2 have been amended; support is found in [0008] of the specification.
Claims 3, 4 and 15-16 have been cancelled.
Claims 1, 2, 5-14, 17-18 are currently pending.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1, 2, 5, 6, 9-14, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daigaku et al. (US 2008/0248231 A1).
As to claim 1, Daigaku et al. discloses a pressure-sensitive adhesive tape (title), comprising: 
a first base material (32-liner substrate); and 
a pressure-sensitive adhesive layer (21) formed in a peelable manner on the first base material (figure 2); and 
a release liner (32- the other liner substrate) on the pressure-sensitive adhesive layer, wherein the pressure-sensitive adhesive layer contains a heat-weldable pressure-sensitive adhesive, 

a peel strength at 23°C at a time of peeling of the first base material from the pressure- sensitive adhesive layer is 2.00 N/50 mm or less [0146] (0.3-3 N/50mm).
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
As to claim 2, Daigaku et al. discloses a pressure-sensitive adhesive tape, comprising: 
a first base material (32); and 
a pressure-sensitive adhesive laminate (21) formed in a peelable manner on the first base material; and 
a release liner (32) on the pressure-sensitive adhesive laminate, wherein: 
the pressure-sensitive adhesive laminate includes a second base (22) material and pressure- sensitive adhesive layers (21) formed on both sides of the second base material; 
the pressure-sensitive adhesive layers contain a heat-weldable pressure-sensitive adhesive, the pressure-sensitive adhesive layers are each formed by patterning, and 
a peel strength at 23°C at a time of peeling of the first base material from the pressure- sensitive adhesive layer is 2.00 N/50 mm or less. [0146] (0.3-3 N/50mm).
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
As to claims 5 and 6, Daigaku et al. discloses the pressure-sensitive adhesive layer comprising an acrylic polymer with a composition of over 60%, where the acrylic is a 
Therefore, it is deemed that the pressure-sensitive adhesive having a swelling degree for a nonaqueous electrolytic solution of from 5% to 200% is an inherent characteristic and/or property of the specifically disclosed adhesive material. In this respect, MPEP 2112 sets forth the following:
•	Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
•	When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
•	“Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
As to claims 9 and 10, Daigaku discloses the adhesive layer that cover the base layer (figures 2 and 4) but does not disclose a ratio of an area of the pressure-sensitive adhesive layer to an area of the first base material is from 5% to 90%.
However, it has been held that the configuration or shape of a claimed device is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed device is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  In this case it would be obvious to one of 
As to claims 11 and 12, Daigaku discloses the pressure-sensitive adhesive layer has a thickness of from 20-70 micrometers thus overlapping the claimed range of 1 micrometer to 30 micrometer.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
As to claims 13 and 14, Daigaku et al. discloses the adhesive as disclosed above and further teaches the addition of a rosinic tackifier as the applicant does [0016].  Therefor it is deemed that the pressure-sensitive adhesive layer has a tack value at 25°C of 10 N or less is an inherent characteristic and/or property of the specifically disclosed adhesive material. In this respect, MPEP 2112 sets forth the following:
•	Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
•	When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
•	“Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

As to claims 17 and 18, Daigaku discloses the pressure sensitive adhesive tape as is discussed above, the limitations of “is used by being bonded to a separator at a time of production of a nonaqueous secondary battery” is a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987.)  In this case, the structure is the adhesive tape.


Claim 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daigaku et al. (US 2008/0248231 A1) in view of Terashima et al. (US 2013/0071740 A1).
As to claims 7 and 8, Daigaku discloses the adhesive with an adhesive layer but does not disclose the shape as dot shape.
Terashima et al. discloses a pressure sensitive adhesive and teaches different patterns/shapes such a columns or dot shapes (figures 1-4).
The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 2 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The claims have been amended and thus a new rejection has been made.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA J LAIOS whose telephone number is (571)272-9808.  The examiner can normally be reached on Monday-Thursday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Maria Laios/           Primary Examiner, Art Unit 1727